Citation Nr: 1028147	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  88-46 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In a decision in November 2006, the Board denied the claim of 
service connection for a cervical spine disability.  The Veteran 
then appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order in June 2008, 
the Court granted a Joint Motion for Partial Remand of the 
parties (the VA Secretary and the Veteran) and vacated and 
remanded that part of the Board decision, denying service 
connection for a cervical spine disability.  The other claims 
decided by the Board either were not appealed to the Court or 
were dismissed by the Court.  

The claim of service connection for a cervical spine disability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  

There remains one other claim on appeal, service connection for 
hearing loss, which was previously remanded and is still being 
developed by the RO and not ready for further appellate review by 
the Board at this time.







REMAND

In the Joint Motion, the parties agreed that after proper VCAA 
notice was provided to the Veteran in March 2004 the RO did not 
readjudicate the claim before the claim was returned to the Board 
in November 2006.  The parties agreed that a remand was required 
for the RO to readjudicate the claim.  

Notwithstanding the fact that the RO adjudicated the claim in a 
rating decision in April 2004 and issued a statement of the case 
on the matter in May 2005, the case is REMANDED to comply with 
the Court's order for the following action. 

Adjudicate the claim of service connection 
for a cervical spine disability.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


